DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2018/0065467 A1).
With respect to claims 1 and 10, Lee et al. discloses a hybrid vehicle drive arrangement comprising an electric motor/generator MG, a combustion engine ENG, a shift transmission including a multiple or dual clutch CL1, CL2, a first transmission element IS1 connected to a first part of said dual clutch CL1, a second transmission element IS2 connected to a second part CL2, and a third transmission element IS3 connecting a rotor RT and engine are to a third rotational part ECL, as shown in figure 5.
With respect to claim 2, Lee et al. discloses a gear wheel PG able to produce a 4th gear IS4, as shown in figure 5.
With respect to claim 3, said third transmission element IS3 is connected to said fourth gear IS4 through said gear wheel PG, as shown in figure 5.
With respect to claim 4, Lee et al. discloses a freewheel SL1, sleeve SLE1, differential DIFF, as shown in figure 5.
With respect to claim 5, said multiple clutch is a dual disk clutch, as shown in figure 5.
With respect to claim 7, said clutches appear to be located within said rotor, as shown in figure 5.
With respect to claim 8, said shift transmission includes a planetary gear trans PG, with shiftable ring PC, as shown in figure 5.
With respect to claims 9 and 11, said multiple clutch is a dual clutch with first and second output shafts or rotational parts IS1, IS2, as shown in figure 5.
With respect to claim 12, said shift transmission includes first, second and third gear wheels G1, G2, G3, as shown in figure 5.


    PNG
    media_image1.png
    454
    615
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/               Primary Examiner, Art Unit 3618